FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                PAM ESTES
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY



         October 29, 2015


         Mr. Clifford W. Thomas                                               Ms. Jessica Layne Edwards
         101 South Main Street                                                P. O. Box 1097
         Quitman, TX 75783                                                    Greenville, TX 75403-1097
         * DELIVERED VIA E-MAIL *                                             * DELIVERED VIA E-MAIL *

         Ms. Sarah E. Doke                                                    Mr. Philip D. Alexander
         P. O. Box 492                                                        Curtis, Alexander, McCampbell & Morris, PC
         Winnsboro, TX 75494-0492                                             P. O. Box 38
         * DELIVERED VIA E-MAIL *                                             Emory, TX 75440-0038
                                                                              * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-15-00270-CV
                    Trial Court Case Number:                9753

         Style: In the Interest of A.H., K.C. and A.R., children

         The notice of appeal in the above styled and numbered cause was filed this date. Due to the
         accelerated nature of this cause the following deadlines will apply. See Texas Rule of Judicial
         Administration 6.2(a); TEX. R. APP. P. 2.

                   This Court will not grant an extension of time absent extraordinary circumstances.

                             The record is due on or before November 6, 2015.

                             The Appellant’s brief is due on or before November 30, 2015.

                             The Appellee’s brief is due on or before December 21, 2015.




                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx
                                                                                                                      FILE COPY



Pursuant to TEX. R. APP. P. 39.8, you are hereby notified that, unless the Court grants oral
argument, the above styled and numbered cause will be under submission without oral argument
twenty-one (21) days from the brief due date of appellee. The case will be submitted to the
Court on January 11, 2016.

Very truly yours,

PAM ESTES, CLERK


By:_____________________________
   Katrina McClenny, Chief Deputy Clerk


CC:        Becky Wheeler (DELIVERED VIA E-MAIL)
           Ms. Deborah Traylor (DELIVERED VIA E-MAIL)




               1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith,
                                           Trinity, Upshur, Van Zandt and Wood Counties
                                              http://www.txcourts.gov/12thcoa.aspx